           Case 1:20-cv-02804-VSB Document 49 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                             10/30/2020
                                                          :
COREY HARDIN, DAVID                                       :
MUHAMMAD, and CHASE WILLIAMS,                             :
individually and on behalf of all others                  :
similarly situated,                                       :               20-cv-2804 (VSB)
                                                          :
                                        Plaintiffs,       :                    ORDER
                                                          :
                      -against-                           :
                                                          :
TRON FOUNDATION, JUSTIN SUN, and :
ZHIQIANG (LUCIEN) CHEN,                                   :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On September 17, 2020, Plaintiffs filed a Certificate of Service for their Amended

Complaint with this Court. (Doc. 35.) Accordingly, it is hereby:

        ORDERED that Defendants are directed to answer or otherwise respond to the amended

complaint by no later than December 15, 2020.

        IT IS FURTHER ORDERED that if Defendants move to dismiss the amended complaint,

Plaintiffs shall file any opposition to the motion(s) to dismiss within sixty (60) days after the

filing of the motion(s), and Defendants shall file any reply within forty-five (45) days after the

filing of the opposition(s) to the motion(s) to dismiss.

SO ORDERED.

Dated: October 30, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
